Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 30, 2015

The Court of Appeals hereby passes the following order:

A15A1121. PHILLIP SIMS v. STEVENS & STEVENS, LLC.

      This appeal was docketed in this court on February 18, 2015. The Appellant’s
brief, including enumerations of error, was due to be filed no later than March 10,
2015. Court of Appeals Rule 23 (a). On March 2, 2015, this court granted Appellant
an extension of time and ordered that Appellant's brief and enumerations of error be
filed by no later than March 20, 2015. Appellant, however, still has not filed a brief
and enumerations of error as of the date of the present order. Accordingly, the instant
appeal is hereby DISMISSED. Court of Appeals Rules 7 and 23 (a).



                                        Court of Appeals of the State of Georgia
                                                                             04/30/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.